Title: From George Washington to Elias Boudinot, 7 March 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Sir
                            Head Quarters 7th March 1783
                        
                        Repeated Applications have been made to me, in favor of Major Villefranche and Capt. Lt Enfant, of the Corps
                            of Engineers, for their individual promotions; and being again pressed upon me, by Major Genl Duportail, I take the
                            Liberty, thro your Excellency, to submit to Congress, whether some general principles of promotion, applicable to this
                            Corps, as well as others in the Army, might not be established, which may prevent the necessity of particular
                            Applications, and the Embarrassment of giving promotion out of its common Course.
                        The Gentlemen mentioned, are furnished with my Certificates, expressive of the Ideas I have entertained of
                            their individual Merits & Services; which are such as, in my Opinion, would entitule them to promotion, should
                            Congress judge it can be done upon consistent principles, and such as will not involve future Inconvenience.
                        Their own Memorials, which I expect will be presented to Congress, will shew the Claims the Gentlemen
                            entertain from the length of their Services. I have the Honor to be With much Respect & Esteem Your Excellency’s
                            Most Obedient & Most humble Servt
                        
                            Go: Washington
                        
                    